Case: 11-13883   Date Filed: 04/09/2013   Page: 1 of 2


                                                     [DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 11-13883
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 6:10-cr-00137-JA-GJK-1



UNITED STATES OF AMERICA,

                                                     Plaintiff - Appellee,

                                  versus



ANTONIO JONES,
a.k.a. PJ,

                                                     Defendant - Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                             (April 9, 2013)

Before MARCUS, MARTIN and KRAVITCH, Circuit Judges.

PER CURIAM:
              Case: 11-13883     Date Filed: 04/09/2013   Page: 2 of 2


      Roger L. Weeden, counsel for Antonio Jones in this direct criminal appeal,

has moved to withdraw from further representation of the appellant and filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967). Our independent

review of the record reveals that counsel’s assessment of the relative merit of the

appeal is correct. Because independent examination of the entire record reveals no

arguable issues of merit, counsel’s motion to withdraw is GRANTED and Jones’s

convictions and sentence are AFFIRMED.




                                          2